DETAILED ACTION

1.	Claims 1-20 are pending in the application.




Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-6 and 9-14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strickland et al (hereafter Strickland)(US Pub. 2018/0315159).
	Strickland was cited in the IDS filed 07/16/2020.

5.	As to claim 1, Strickland discloses a method (abstract) comprising: 
decoding a first instruction at a processing unit to identify a first multi-precision operation ([0321] decoding single instruction on GPU with multiple thread architecture and to cause operation on input having different precisions); and 
executing the first multi-precision operation at an arithmetic logic unit (ALU) by executing a first mathematical operation using operands of different precisions ([0321] performing multiple operations on input using the mixed precision core to generate a two-dimensional output matrix).

6.	As to claims 2 and 10, Strickland discloses wherein the first mathematical operation comprises a floating point multiply-accumulate operation ([0319] multiply and accumulate operation).

7.	As to claims 3 and 11, Strickland discloses wherein the floating point multiply-accumulate operation multiplies two sets of N operands of a first precision and adds an operand of a second precision different than the first precision (claim 1, multiply having 16-bit and accumulate having 32 bit).

As to claims 4, 5, 12, and 13, Strickland discloses wherein N is at least two and N is at least 4 ([0275] when direct register addressing mode is used, the register address of one or more operands is directly provided by bits in the instruction).

9.	As to claims 6 and 14, Strickland discloses wherein the first mathematical operation comprises an integer multiply-accumulate operation ([0068] including integer operation). 

9.	As to claim 9, the claim is rejected for similar reasons as claim 1 above. 



Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7-8 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland.

12.     As to claims 7-8 and 15-16, Strickland does not explicitly disclose decoding a second instruction at the processing unit to identify a second multi- precision operation different from the first multi-precision operation; and executing the second multi-precision operation at the ALU by executing a second mathematical operation using operands of different precisions, the second mathematical operation different from the first mathematical operation and wherein: executing the first multi-precision operation comprises executing the first multi- precision operation at a first execution path of the ALU; and - 12 -Attorney Docket Number: 1458-190118executing the second multi-precision operation comprises executing the second multi-precision operation at a second execution path of the ALU, the second execution path different from the first execution path.
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to derive this from Strickland, as Strickland [0202]-[0203] does disclose dynamic floating-point units 1608A-1608D can execute a set of operation threads 1606A-1606D that can perform mixed precision operations and generate output data at variable precisions, wherein the dynamic floating-point unit 1608C will attempt to perform a mixed precision 16/32 bit operation at 16 bits of precision. This would allow for different multi-precision operations of operands of different precisions by different execution paths. 

	As to claims 17-20, the claim is rejected for similar reasons as to claims 1, 7, and 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pat. 5,742,840 – related to the field of communications processing, and more particularly, to a method and apparatus for real-time processing of multi-media digital communications.

US Pat. 6,311,263 – related to an integrated circuit contains a microprocessor core, program memory and separate data storage, together with analogue and digital signal processing circuitry. The ALU is 16 bits wide, but a 32-bit shift unit is provided, using a pair of 16-bit registers. The processor has a fixed length instruction format, with an instruction set including multiply and divide operations which use the shift unit over several cycles. No interrupts are provided. External pins of the integrated circuit allow for single stepping and other debug operations, and a serial interface (SIF) which allows external communication of test data or working data as necessary. The serial interface has four wires (SERIN, SEROUT, SER-CLK, SERLOADB), allowing handshaking with a master apparatus, and allowing direct access to the memory space of the processor core, without specific program control. Within each processor cycle, the processor 

US Pat. 7,461,106 – related to low complexity estimates of complex functions to perform combinatorial coding of signal vectors. The invention disregards the accuracy of such functions as long as certain sufficient properties are maintained. The invention in turn may reduce computational complexity of certain coding and decoding operations by two orders of magnitude or more for a given signal vector input.

US Pub. 2011/0055308 – related to multi-precision computation in graphics processing units.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182